United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-4203
                                   ___________

Jeff Winters,                           *
                                        *
      Plaintiff - Appellant,            *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Assistant Warden John Sissel, et al.,   *
                                        *       [PUBLISHED]
      Defendants - Appellees.           *
                                   ___________

                             Submitted: November 20, 1998

                                 Filed: January 25, 1999
                                  ___________

Before BOWMAN, Chief Judge, LOKEN, Circuit Judge, and HAND,* District Judge.
                              ___________

PER CURIAM.

      Section 803(d) of the Prison Litigation Reform Act, 42 U.S.C. § 1997e(d)
(“PLRA”), imposes limits on the hourly rate at which attorneys’ fees may be awarded
to inmates who prevail in actions brought under 42 U.S.C. § 1983. Iowa inmate Jeff
Winters commenced this § 1983 action before passage of the PLRA in April 1996.
Judgment was entered in his favor in April 1997, and Winters applied for an award of



      *
       The HONORABLE WILLIAM BREVARD HAND, United States District
Judge for the Southern District of Alabama, sitting by designation.
attorneys’ fees. He now appeals the district court’s1 fee award order and judgment,
arguing the court erred in limiting the award for fees incurred after the effective date
of the PLRA to the rates specified in that statute.

       This contention is foreclosed by our decision in Williams v. Brimeyer, 122 F.3d
1093, 1094 (8th Cir. 1997), in which we held that the PLRA “applies to all hours
worked in this case after the date of the passage of the Act.” Williams established the
law in this circuit, and we must follow it. Other circuits have adopted differing views
on this question. In Inmates of D.C. Jail v. Jackson, 158 F.3d 1357, 1360 (D.C. Cir.
1998), the court followed our decision in Williams. On the other hand, Madrid v.
Gomez, 150 F.3d 1030, 1035 (9th Cir. 1998), and Alexander S. v. Boyd, 113 F.3d
1373, 1386 (4th Cir. 1997), held that the PLRA limits all fees awarded after the date
of enactment, whether incurred before or after that date. And on the other extreme,
Hadix v. Johnson, 143 F.3d 246, 255-56 (6th Cir. 1998), held that the PLRA does not
apply to any fees awarded in § 1983 actions that were initially commenced before the
statute’s enactment. Finally, Blissett v. Casey, 147 F.3d 218 (2d Cir. 1998), held that
the PLRA does not apply to fees incurred pre-enactment but awarded post-enactment,
but the court did not address the question of fees incurred post-enactment.

       Winters further argues that the PLRA as construed in Williams violates inmates’
fundamental right to access the courts. We conclude this contention was expressly
rejected in Williams when we held “that the PLRA, as applied in this manner, is within
the power of Congress.” 122 F.3d at 1094. In any event, the contention is without
merit. See Madrid, 150 F.3d at 1040-42.

      The judgment of the district court is affirmed.




      1
      The HONORABLE JOHN A. JARVEY, United States Magistrate Judge for the
Northern District of Iowa.

                                          -2-
A true copy.

      Attest:

         CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-